FILED
                             NOT FOR PUBLICATION                             JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50112

               Plaintiff - Appellee,             D.C. No. 3:08-CR-03173-LAB

   v.
                                                 MEMORANDUM *
 NOEL SANDOVAL-AGUILAR,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Noel Sandoval-Aguilar appeals from the 60-month sentence imposed

following his guilty-plea conviction for attempted entry after deportation, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

       Sandoval-Aguilar contends that the district court procedurally erred by

failing to consider sentencing disparities, that his sentence is punishment for

exercising his rights, and that the district court failed to adequately explain his

sentence. Sandoval-Aguilar also contends that his sentence is substantively

unreasonable because it is greater than necessary in light of his mitigating factors.

A review of the record demonstrates that the district court did not procedurally err,

and that the sentence is substantively reasonable. See United States v. Carty, 520
F.3d 984, 991-93 (9th Cir. 2008) (en banc).

       Finally, Sandoval-Aguilar contends, without supporting argument, that the

statutory maximum for his offense is 24 months. This court has held that the

statutory maximum for reentry crimes is 20 years where, as here, the defendant has

received a sentencing enhancement pursuant to 8 U.S.C. § 1326(b). See United

States v. Covian-Sandoval, 462 F.3d 1090, 1096-97 (9th Cir. 2006).

       AFFIRMED.




EH/Research                                 2                                     09-50112